 Iii the Matter of F. C.MASONCOMPANY,EMPLOYERandINT'LUNION,UNITEDAUTOMOBILE,AIRCRAFT, AND AGRICULTURAL IMPLEMENTWORKERSorAMERICA,UAW-CIO,PETITIONERCase No. 7-RC-488.-Decided September 01,19/x,9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Francis E.Burger, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.All employees of the Employer, excluding office and clericalemployees, salesmen, guards,' executives, and all other supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.5.On March 1, 1949, after the filing of the petition herein, butbefore the hearing, the Employer laid off 13 employees.The Peti-tioner contends that these employees were only temporarily laid off,iThe Employer employs a watchmanwho makesrounds and guards the plant at night.He also cleans the furnaces,brings in coke for thenext day'ssupply,and lights the firesbefore he goes off duty.The Petitioner seeks to include this watchman in the unit, whilethe Employer would exclude him. The record indicatesthat thisemployee works 63 hoursper week,of which approximately 20 hours per week is spent tending to furnaces. As themajority of his time is devoted to watching duties,we find that he is a "guard"within themeaning of the Act. Consequently,we shall exclude the watchman from the unit. Com-pareMatter of Radio Corporation,of America(R. C. A. VictorDivision), 76 N. L,R. B. 826.86 N. L. R. B., No. 16.71 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDand should be entitled to vote in the election?This contention isresisted by the Employer.In thefall of1948, the Employer's business commenced to decline,and cancellations of orders started coming in.The situation wascomplicated by the scarcity of steel.According to the testimony ofC. M. Valentine's the lay-off of March 1 was necessitated by the fallingoff of business .4Each laid-off employee was given a slip whichstated :It is with much regret that on account of the present economicconditions and the cancellation of many orders, it necessitatesthat you be laid off indefinitely.This action is further brought about by the smallness of thequantity of items on our dealer orders, as well as those of ourJobber and Manufacturer requirements.Two or three weeks before the hearing, the Employer's plant wenton a 3-day week. It does not appear that the Employer has hired anynew employees since the lay-off, nor have any of the laid-off employeesbeen given definite assurance that they would be rehired in the nearfuture.None of the cancelled orders has been renewed. There is little like-lihood of an early improvement in the Employer's economic position,and the laid-off employees were informed that the Employer's officialsdid not know when its business was going to recover, and that itlooked like a very long time.Moreover, Valentine testified that, ifand when operations expanded, the Employer does not intend to recallthe laid-off employees, but if they apply for work, they will then betreated as new employees.-' In view of these facts, we conclude thatthe employees in question have been permanently laid off, and thatthere is no reasonable expectancy of their reemployment.Accord-ingly, we find them ineligible to participate in the election herein-after directed,6 except as provided below..R One of the laid-off employees has diedsince the lay-off,and another is physically unableto return to work because of illness.3 Apparently Valentine Is the Employer's vice president and general manager.4 The steel shortage had commenced to ease at that time,and was no longer a problem atthe date of the hearing.6One of the Petitioner's witnesses testified that Valentine stated that it might be possibleto call the laid-off employees back if work picked up.Another witness quoted Valentineas saying that be would hire every man back as soon as there was work for them todo ; that if the time came when they were needed, he would be glad to hire them.We areof the opinion that such indefinite commitments are insufficient to assure the employees areasonable likelihood of reemployment.0Matter of Martin J. Barry Inc.,83 N. L.R. B. 1146. F. C. MASON COMPANY73We note that a charge has been filed 7 alleging that the Employerdiscriminatorily discharged five of the employees mentioned above.8In accordance with our usual practice while such charges are pending,we shall direct the Regional Director to challenge and segregate theballot of each of these five individuals.Their ballots will not becounted unless determinative of the results of the election. In thelatter event, the final disposition of this case will await the outcomeof the unfair labor practice proceedings, which are still under consid-eration by the Regional Director.°By allowing these persons to voteunder challenge, we are not to be taken as having passed in any wayupon the legality or illegality of their discharges.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secret,ballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Int'l Union, United Automobile, Aircraft, and AgriculturalImplement Workers of America, UAW-CIO.'Matter of F. C. Mason Company,CaseNo. 7-CA-232, filed March 9, 1949.The Peti-tioner has filed the usual waiver,stating that it would not base objections to the conductof the election on any activities of the Employer alleged-in the.charges,as violations ofthe Act.°Walter R.Markham,Robert L. Smith,Ralph F.Thomas, Paul Barnes, and ClevelandDecker.°Matter of DavidKatzand Fannie Katz, d/b/a Katz Food Products.Company, 76N. L. it. B.312;Matter of The Nashville Corporation,77N. L.it. B. 145 ; andMatterof StokelyFoods,Inc.,78 N.L. it. B. 842.